47 F.3d 1179
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.CASE, INCORPORATED, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
Nos. 94-5140, 94-5141.
United States Court of Appeals, Federal Circuit.
Dec. 2, 1994.

Fed.Cl.
MOTIONS GRANTED.
Before PLAGER, Circuit Judge.

ON MOTION
ORDER

1
Case, Incorporated moves (1) for reconsideration of the Court's October 17, 1994 order dismissing appeal nos. 94-5140, 94-5141 for failure to file briefs and (2) to stay those appeals pending this court's decision in no. 94-5127.  Case states that the United States opposes.


2
We conclude that counsel's errors in failing to timely seek a stay of these appeals pending this court's decision in a related case, appeal no. 94-5127, do not justify a denial of reconsideration of the dismissal order.  Cf. Julien v. Zeringue, 864 F.2d 1572, 1574 (Fed.  Cir. 1989) (failure to follow court's rules may justify dismissal of an appeal).  However, counsel is admonished to ensure his future compliance with this court's rules.  Finally, permitting reinstatement of these two appeals does not add to the government's burden in this court, as the government is already briefing the issues in the related case, appeal no. 94-5127.


3
Upon consideration thereof,

IT IS ORDERED THAT:

4
(1)  Case's motions for reconsideration are granted.  The October 17, 1994 dismissal orders are vacated, the mandates recalled, and the appeals reinstated.


5
(2)  Case's motions to stay the briefing schedules are granted.  Case is directed to notify this court within 21 days of this court's decision in no. 94-5127.


6
(3)  Appeal nos. 94-5140 and 94-5141 are consolidated.